892 F.2d 82
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph R. BRANDISE and Georgia Brandise, Plaintiffs-Appellants,v.SHEARSON LEHMAN HUTTON, INC., aka Shearson Lehman/AmericanExpress, Inc., a Delaware corporation;  WILLIAMGOODWIN, Defendants-Appellees.
No. 88-15689.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1989.*Decided Dec. 26, 1989.

Before REINHARDT, BEEZER and KOZINSKI, Circuit Judges.

ORDER

1
We hereby dismiss the Brandises' appeal for lack of appellate jurisdiction.   See 9 U.S.C. § 15(b) ("an appeal may not be taken from an interlocutory order ... (1) granting a stay of an action under section 3 of this title [or] (2) directing arbitration to proceed under section 4 of this title");   Gooding v. Shearson Lehman Bros., Inc., 878 F.2d 281 (9th Cir.1989).   Appellees' motion for sanctions is denied.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4